Case: 17-11188    Date Filed: 04/20/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11188
                          ________________________

                    D.C. Docket No. 3:15-cv-00506-CDL-WC



EVANSTON INSURANCE COMPANY,

                                                         Plaintiff – Counter
                                                         Defendant – Appellant,

                                      versus

J&J CABLE CONSTRUCTION, LLC,
DIXIE ELECTRIC COOPERATIVE,
MARRELL A. CRITTENDEN, JR.,
individually and as Next Friend of M. C. and A. C.,
COURTNEY BYNUM CRITTENDEN,
individually and as Next Friend of M. C. and A. C.,
CAROLINE TORRENCE,

                                                         Defendants – Counter
                                                         Claimants – Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (April 20, 2018)
                Case: 17-11188       Date Filed: 04/20/2018      Page: 2 of 2


Before WILSON and JORDAN, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:

       Following oral argument and a review of the record, we affirm the district

court’s summary judgment order.             First, on these facts, there are no legally

significant distinctions between the pollution exclusion clause here (including its

definition of “pollutants”) and the clause at issue in United States Fidelity &

Guaranty Co. v. Armstrong, 479 So. 2d 1164, 1168 (Ala. 1985). Second, the

“pollutant” here (sewage) is the same as the one at issue there. Id. at 1166. Third,

the incident’s context here puts it further from “industry-related pollution” than the

“flow[ing]” of “raw sewage . . . onto adjacent land” in Armstrong. Id. at 1166,

1168. Under the circumstances, the district court correctly ruled that Armstrong

controls.

       AFFIRMED.




*
  Honorable Anne C. Conway, United States District Judge for the Middle District of Florida,
sitting by designation.
                                               2